Exhibit 10.2

EXECUTION

GUARANTY

THIS GUARANTY, dated as of August 3, 2018 (as amended, restated, supplemented,
or otherwise modified from time to time, this “Guaranty”), is made by PennyMac
Mortgage Investment Trust, a Maryland real estate investment trust (the
“Guarantor”), in favor of BNP Paribas (the “Buyer”).

RECITALS

Pursuant to the Master Repurchase Agreement, dated as of August 3, 2018 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Repurchase Agreement”), among PennyMac Operating Partnership, L.P. (“POP”) and
PennyMac Corp. (“PMC”, together with POP, each a “Seller” and collectively, the
“Sellers”), the Guarantor and the Buyer, the Buyer has agreed from time to time
to enter into transactions with the Sellers upon the terms and subject to the
conditions set forth therein.  It is a condition precedent to the obligation of
the Buyer to enter into Transactions with the Sellers under the Repurchase
Agreement that the Guarantor shall have executed and delivered this Guaranty to
the Buyer.

Now, therefore, in consideration of the premises and to induce the Buyer to
enter into the Repurchase Agreement and engage in Transactions with the Sellers,
and for other good and valuable consideration the receipt and sufficiency of
which is hereby acknowledged, the Guarantor hereby agrees to guarantee the
Sellers’ obligations under the Repurchase Agreement, as may be amended from time
to time.

1.Defined Terms.

(a)Unless otherwise defined herein, terms defined in the Repurchase Agreement
and used herein shall have the meanings given to them in the Repurchase
Agreement.

(b)For purposes of this Guaranty, “Obligations” shall mean all obligations and
liabilities of the Sellers to the Buyer, whether direct or indirect, absolute or
contingent, due or to become due, or now existing or hereafter incurred, or
whether for payment or for performance (including, without limitation, Price
Differential accruing after the Repurchase Date for the Transactions and Price
Differential accruing after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
any Seller, whether or not a claim for post filing or post-petition interest is
allowed in such proceeding), which may arise under, or out of or in connection
with the Repurchase Agreement, this Guaranty and/or any other Facility Documents
and/or any other document made, delivered or given in connection therewith or
herewith, whether on account of principal, interest, reimbursement obligations,
fees, indemnities, costs, expenses (including, without limitation, all fees and
disbursements of counsel to the Buyer that are required to be paid by the
Sellers pursuant to the terms of such documents), all “claims” (as defined in
Section 101 of the Bankruptcy Code) of the Buyer against any Seller, or
otherwise, which, for the avoidance of doubt, shall include, without limitation,
the “Obligations” (as defined in the Repurchase Agreement).

(c)The words “hereof,” “herein” and “hereunder” and words of similar import when
used in this Guaranty shall refer to this Guaranty as a whole and not to any
particular

 

--------------------------------------------------------------------------------

 

provision of this Guaranty and section and paragraph references are to this
Guaranty unless otherwise specified.

(d)The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

2.Guarantee.  (a) Guarantor hereby, unconditionally and irrevocably, guarantees
to the Buyer and its successors, indorsees, transferees and assigns, the prompt
and complete payment and performance by any Seller when due (whether at the
stated maturity, by acceleration or otherwise) of the Obligations.  The
guarantee provided hereunder is a guarantee of payment when due and not of
collectability, and is a primary obligation of the Guarantor and not merely a
contract of surety.

(b)Guarantor further agrees to pay any and all expenses (including, without
limitation, all fees and disbursements of counsel) which may be paid or incurred
by the Buyer in enforcing, or obtaining advice of counsel in respect of, any
rights with respect to, or collecting, any or all of the Obligations and/or
enforcing any rights with respect to, or collecting against, the Guarantor under
this Guaranty.  This Guaranty shall remain in full force and effect until the
later of (i) the termination of the Repurchase Agreement or (ii) the Obligations
are paid in full and the obligations of Guarantor hereunder are paid in full,
notwithstanding that from time to time prior thereto a Seller may be free from
any Obligations.

(c)No payment or payments made by any Seller, the Guarantor, any other guarantor
or any other Person or received or collected by the Buyer from the Sellers, the
Guarantor, any other guarantor or any other Person by virtue of any action or
proceeding or any set‑off or appropriation or application at any time or from
time to time in reduction of or in payment of the Obligations shall be deemed to
modify, reduce, release or otherwise affect the liability of the Guarantor
hereunder which shall, notwithstanding any such payment or payments other than
payments made by the Guarantor in respect of the Obligations or payments
received or collected from the Guarantor in respect of the Obligations, remain
liable for the Obligations until the Obligations are paid in full and the
Repurchase Agreement is terminated, subject to the reinstatement provisions of
Section 7 hereof.

(d)Guarantor agrees that whenever, at any time, or from time to time, Guarantor
shall make any payment to the Buyer on account of Guarantor’s liability
hereunder, Guarantor will notify the Buyer in writing that such payment is made
under this Guaranty for such purpose.

3.Right of Set‑off.  In addition to any rights and remedies of Buyer hereunder
and by law, Buyer has the right (but shall not be obligated), without prior
notice to Guarantor or any other person, any such notice being expressly waived
by Guarantor to the extent permitted by applicable Requirements of Law to
set-off and appropriate and apply against any Obligation from Guarantor or any
Affiliate thereof to Buyer or any of its Affiliates any and all deposits
(general or special, time or demand, provisional or final), in any currency, and
any other obligation (including to return excess margin), credits, indebtedness
or claims, in any
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              currency,
at any place of payment or booking office, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by or due from Buyer or

‑2‑

--------------------------------------------------------------------------------

 

any Affiliate thereof to or for the credit or the account of Guarantor or any
Affiliate thereof.  Buyer agrees to promptly and in good faith notify Guarantor
after any such set-off and application made by Buyer; provided that the failure
to give such notice will not affect the validity of such set-off and
application.

4.No Subrogation.  Notwithstanding any payment or payments made by the Guarantor
hereunder or any set‑off or application of funds of the Guarantor by the Buyer,
the Guarantor shall not be entitled to be subrogated to any of the rights of the
Buyer against any Seller or any other guarantor or any collateral security or
guarantee or right of offset held by the Buyer for the payment of the
Obligations, nor shall the Guarantor seek or be entitled to seek any
contribution or reimbursement from any Seller or any other guarantor in respect
of payments made by the Guarantor hereunder, until all amounts owing to the
Buyer by any Seller on account of the Obligations are paid in full and the
Repurchase Agreement is terminated. The Guarantor hereby subordinates all of its
subrogation rights against Sellers to the full payment of Obligations due Buyer
under the Repurchase Agreement for a period of 91 days following the final
payment of the last of all of the Obligations under the Facility Documents.  If
any amount shall be paid to the Guarantor on account of such subrogation rights
at any time when all of the Obligations shall not have been paid in full, such
amount shall be held by the Guarantor in trust for the Buyer, segregated from
other funds of Guarantor, and shall, forthwith upon receipt by the Guarantor, be
turned over to the Buyer in the exact form received by the Guarantor (duly
indorsed by the Guarantor to the Buyer, if required), to be applied against the
Obligations, whether matured or unmatured, in such order as the Buyer may
determine.

5.Amendments, Etc. with Respect to the Obligations; Waiver of Rights.  Guarantor
shall remain obligated hereunder notwithstanding that, without any reservation
of rights against Guarantor and without notice to or further assent by
Guarantor, any demand for payment of any of the Obligations made by the Buyer
may be rescinded by the Buyer and any of the Obligations continued, and the
Obligations, or the liability of any other party upon or for any part thereof,
or any collateral security or guarantee therefor or right of offset with respect
thereto, may, from time to time, in whole or in part, be renewed, extended,
amended, modified, accelerated, compromised, waived, surrendered or released by
the Buyer, and the Repurchase Agreement, and the other Facility Documents and
any other documents executed and delivered in connection therewith may be
amended, modified, supplemented or terminated, in whole or in part, as the Buyer
may deem advisable from time to time, and any collateral security, guarantee or
right of offset at any time held by the Buyer for the payment of the Obligations
may be sold, exchanged, waived, surrendered or released.  The Buyer shall not
have any obligation to protect, secure, perfect or insure any Lien at any time
held by it as security for the Obligations or for this Guaranty or any property
subject thereto.  When making any demand hereunder against Guarantor, the Buyer
may, but shall be under no obligation to, make a similar demand on a Seller or
any other guarantor, and any failure by the Buyer to make any such demand or to
collect any payments from any Seller or any such other guarantor or any release
of a Seller or such other guarantor shall not relieve Guarantor of its
obligations or liabilities hereunder, and shall not impair or affect the rights
and remedies, express or implied, or as a matter of law, of the Buyer against
Guarantor.  For the purposes hereof “demand” shall include the commencement and
continuance of any legal proceedings.

‑3‑

--------------------------------------------------------------------------------

 

6.Guaranty Absolute and Unconditional.

(a)Guarantor waives any and all notice of the creation, renewal, extension or
accrual of any of the Obligations and notice of or proof of reliance by the
Buyer upon this Guaranty or acceptance of this Guaranty, the Obligations, and
any of them, shall conclusively be deemed to have been created, contracted or
incurred, or renewed, extended, amended or waived, in reliance upon this
Guaranty; and all dealings between any Seller and the Guarantor, on the one
hand, and the Buyer, on the other hand, likewise shall be conclusively presumed
to have been had or consummated in reliance upon this Guaranty.

(b)Guarantor hereby expressly waives all set‑offs and counterclaims and all
diligence, presentments, demands for payment, demands for performance, notices
of nonperformance, protests, notices of protest, notices of dishonor, notices of
acceptance of this Guaranty, notices of sale, notice of default or nonpayment to
or upon any Seller or the Guarantor, surrender or other handling or disposition
of assets subject to the Repurchase Agreement, any requirement that Buyer
exhaust any right, power or remedy or take any action against any Seller or
against any assets subject to the Repurchase Agreement, and other formalities of
any kind.

(c)Guarantor understands and agrees that this Guaranty shall be construed as a
continuing, absolute and unconditional guarantee of payment without regard to
(i) the validity, enforceability, discharge, disaffirmance, settlement or
compromise (by any Person, including any trustee in bankruptcy or other similar
official) of the Obligations or of the Facility Documents, (ii) the absence of
any attempt to collect the Obligations from any Seller or any guarantor or other
Person, (iii) the waiver or consent by Buyer or any other Person with respect to
any provision of any instrument or agreement evidencing the Obligations, any
delay or lack of diligence in the enforcement of the Obligations, or any failure
to institute proceedings, file a claim, give any required notices or otherwise
protect the Obligations, (iv) any change of the time, manner or place of payment
or performance or any other term of any of the Obligations, (v) any law,
regulation or order of any jurisdiction affecting any term of any of the
Obligations or rights of Buyer with respect thereto, (vi) the failure by Buyer
to take any steps to perfect and maintain perfected its interest in any security
or collateral related to the Obligations, (vii) the commencement of any
bankruptcy, insolvency or similar proceeding with respect to any Seller or any
affiliate of any Seller, (viii) any full or partial release of, compromise or
settlement with, or agreement not to sue, any Seller or any guarantor or other
Person liable in respect of any Obligations, (ix) any release, surrender,
cancellation or other discharge of any evidence of the Obligations or the
acceptance of any instrument in renewal or substitution thereof, (x) any
collection, sale, or disposition of, or any other enforcement of or realization
on, any Mortgage Loan or Purchased Asset, (xi) any assignment, pledge or other
transfer of the Obligations or any evidence thereof, (xii) any acceptance of
collateral security, guarantors, accommodation parties or sureties for any or
all Obligations, or (xiii) any legal or equitable discharge or defense of the
Guarantor. The Guarantor waives any and all defenses and discharges available to
a surety, guarantor or accommodation co-obligor.

(d)When pursuing its rights and remedies hereunder against the Guarantor, the
Buyer may, but shall be under no obligation to, pursue such rights and remedies
as it may have against any Seller or any other Person or against any collateral
security or guarantee for the Obligations or any right of offset with respect
thereto, and any failure by the Buyer to pursue such other rights or remedies or
to collect any payments from a Seller or any such other Person or to

‑4‑

--------------------------------------------------------------------------------

 

realize upon any such collateral security or guarantee or to exercise any such
right of offset, or any release of a Seller or any such other Person or any such
collateral security, guarantee or right of offset, shall not relieve the
Guarantor of any liability hereunder, and shall not impair or affect the rights
and remedies, whether express, implied or available as a matter of law, of the
Buyer against the Guarantor.

(e)This Guaranty shall remain in full force and effect and be binding in
accordance with and to the extent of its terms upon the Guarantor and the
successors and assigns thereof, and shall inure to the benefit of the Buyer, and
its successors, indorsees, transferees and assigns, until all the Obligations
and the obligations of the Guarantor under this Guaranty shall have been
satisfied by payment in full and the Repurchase Agreement shall be terminated,
notwithstanding that from time to time prior thereto a Seller may be free from
any Obligations.

(f)Guarantor waives, to the fullest extent permitted by applicable law, all
defenses of surety to which it may be entitled by statute or otherwise.

7.Reinstatement.  The Obligations of the Guarantor under this Guaranty, and this
Guaranty shall continue to be effective, or be reinstated, as the case may be,
and be continued in full force and effect, if at any time any payment, or any
part thereof, of any of the Obligations is rescinded, invalidated, declared
fraudulent or preferentially set aside or must otherwise be restored, returned
or repaid by the Buyer upon the insolvency, bankruptcy, dissolution, liquidation
or reorganization of any Seller or the Guarantor or upon or as a result of the
appointment of a receiver, intervenor or conservator of, or trustee or similar
officer for, any Seller or the Guarantor or any substantial part of its or their
property, or for any other reason, all as though such payments had not been
made.

8.Payments.  Guarantor hereby guarantees that Obligations will be paid to the
Buyer without set‑off or counterclaim in U.S. Dollars.

9.Event of Default.  If an Event of Default under the Repurchase Agreement shall
have occurred and be continuing, Guarantor agrees that, as between Guarantor and
Buyer, the Obligations may be declared to be due for purposes of this Guaranty
notwithstanding any stay, injunction or other prohibition which may prevent,
delay or vitiate any such declaration as against a Seller and that, in the event
of any such declaration (or attempted declaration), such Obligations shall
forthwith become due by Guarantor for purposes of this Guaranty.

10.Waiver of Rights.  Guarantor hereby waives: (i) notice of or proof of
reliance by the Buyer upon this Guaranty or acceptance of this Guaranty and the
Obligations shall conclusively be deemed to have been created, contracted or
incurred, or renewed, extended, amended or waived, in reliance upon this
Guaranty, and all other dealings between a Seller and Guarantor, on the one
hand, and the Buyer, on the other hand, likewise shall be conclusively presumed
to have been had or consummated in reliance upon this Guaranty; (ii) diligence,
presentment, protest, all demands whatsoever, and notice of default or
nonpayment with respect to the Obligations; (iii) the filing of claims with any
court in case of the insolvency, reorganization or bankruptcy of any Seller,
except to the extent unrelated to the Buyer’s collection of this Guaranty and
the Obligations; and (iv) any fact, event or circumstance that might otherwise
constitute a legal or equitable defense to or discharge of Guarantor, including
(but without

‑5‑

--------------------------------------------------------------------------------

 

typifying or limiting this waiver), failure by the Buyer to perfect a security
interest in any collateral securing performance of any Obligation or to realize
the value of any collateral or other assets which may be available to satisfy
any Obligation and any delay by the Buyer in exercising any of its rights
hereunder or against any Seller.  

11.Notices.  All notices, requests and other communications provided for herein
(including without limitation any modifications of, or waivers, requests or
consents under, this Guaranty) shall be given or made in writing (including
without limitation by electronic transmission) delivered to the intended
recipient at the “Address for Notices” specified below its name on the signature
pages of the Repurchase Agreement; or, as to any party, at such other address as
shall be designated by such party in a written notice to each other party.  All
such communications shall be deemed to have been duly given when transmitted
electronically or personally delivered or, in the case of a mailed notice, upon
receipt, in each case given or addressed as aforesaid.

12.Entire Agreement; Severability; Single Agreement.  This Guaranty, together
with the other Facility Documents, constitutes the entire understanding between
Buyer and Guarantor with respect to the subject matter they cover and supersedes
any existing agreements between the parties containing general terms and
conditions for a guaranty related to repurchase transactions involving Purchased
Assets.  By acceptance of this Guaranty, Buyer and Guarantor acknowledge that
they have not made, and are not relying upon, any statements, representations,
promises or undertakings not contained in this Guaranty or any other Facility
Document.  Each provision and agreement herein will be treated as separate and
independent from any other provision or agreement herein and will be enforceable
notwithstanding the unenforceability of any such other provision or
agreement.  If for any reason any provision of this Guaranty shall be held
invalid or unenforceable in whole or in part in any jurisdiction, such provision
shall, as to such jurisdiction, be ineffective to the extent of such invalidity
or unenforceability without in any manner affecting the validity or
enforceability thereof in any other jurisdiction or the remaining provisions
hereof in any jurisdiction.

13.Amendments in Writing; No Waiver; Cumulative Remedies.  (a) None of the terms
or provisions of this Guaranty may be waived, amended, supplemented or otherwise
modified except by a written instrument executed by the Guarantor and the Buyer,
provided that any provision of this Guaranty may be waived by the Buyer.

(b)The Buyer shall not by any act (except by a written instrument pursuant to
clause (a) above), delay, indulgence, omission or otherwise be deemed to have
waived any right or remedy hereunder or to have acquiesced in any Default or
Event of Default or in any breach of any of the terms and conditions hereof.  No
failure to exercise, nor any delay in exercising, on the part of the Buyer, any
right, power or privilege hereunder shall operate as a waiver thereof.  No
single or partial exercise of any right, power or privilege hereunder shall
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege.  A waiver by the Buyer of any right or remedy
hereunder on any one occasion shall not be construed as a bar to any right or
remedy which the Buyer would otherwise have on any future occasion.

(c)The rights and remedies herein provided are cumulative, may be exercised
singly or concurrently and are not exclusive of any other rights or remedies
provided by law.

‑6‑

--------------------------------------------------------------------------------

 

14.Captions.  The captions and headings appearing herein are included solely for
convenience of reference and are not intended to affect the interpretation of
any provision of this Guaranty.

15.Successors and Assigns.  This Guaranty shall be binding upon the successors
and assigns of the Guarantor and shall inure to the benefit of the Buyer and its
successors and assigns.  This Guaranty may not be assigned by the Guarantor
without the express written consent of the Buyer.  Without limiting the
generality of the foregoing, Buyer may assign and/or participate its rights and
interests in and to this Guaranty as permitted in Section 19 of the Repurchase
Agreement.

16.Governing Law.  THIS GUARANTY IS GOVERNED BY, AND INTEPRETED AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

17.SUBMISSION TO JURISDICTION; WAIVERS.  THE GUARANTOR HEREBY IRREVOCABLY AND
UNCONDITIONALLY:

(a)SUBMITS FOR ITSELF AND ITS PROPERTY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS GUARANTY AND THE OTHER FACILITY DOCUMENTS, OR FOR RECOGNITION
AND ENFORCEMENT OF ANY JUDGMENT IN RESPECT THEREOF, TO THE EXCLUSIVE GENERAL
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK, THE FEDERAL COURTS OF THE
UNITED STATES OF AMERICA SITTING IN NEW YORK CITY, BOROUGH OF MANHATTAN, AND
APPELLATE COURTS FROM ANY THEREOF;

(b)CONSENTS THAT ANY SUCH ACTION OR PROCEEDING MAY BE BROUGHT IN SUCH COURTS
AND, TO THE EXTENT PERMITTED BY LAW, WAIVES ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT
OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN INCONVENIENT COURT AND
AGREES NOT TO PLEAD OR CLAIM THE SAME;

(c)AGREES THAT SERVICE OF PROCESS IN ANY SUCH ACTION OR PROCEEDING MAY BE
EFFECTED BY MAILING A COPY THEREOF BY REGISTERED OR CERTIFIED MAIL (OR ANY
SUBSTANTIALLY SIMILAR FORM OF MAIL), POSTAGE PREPAID, TO ITS ADDRESS SET FORTH
UNDER ITS SIGNATURE BELOW OR AT SUCH OTHER ADDRESS OF WHICH BUYER WILL HAVE BEEN
NOTIFIED;

(d)AGREES THAT NOTHING HEREIN AFFECTS THE RIGHT TO EFFECT SERVICE OF PROCESS IN
ANY OTHER MANNER PERMITTED BY LAW OR LIMITS THE RIGHT TO SUE IN ANY OTHER
JURISDICTION; AND

(e)IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
AND ALL RIGHT SUCH PARTY

‑7‑

--------------------------------------------------------------------------------

 

MAY HAVE TO JURY TRIAL IN CONNECTION WITH ANY SUIT, ACTION OR PROCEEDING BROUGHT
WITH RESPECT TO THIS GUARANTY, ANY OTHER FACILITY DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.  

(f)TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW, GUARANTOR SHALL NOT ASSERT,
AND GUARANTOR HEREBY WAIVES, ANY CLAIMS AGAINST BUYER, ON ANY THEORY OF
LIABILITY, FOR EXEMPLARY OR PUNITIVE DAMAGES (AS OPPOSED TO DIRECT OR ACTUAL
DAMAGES) ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT OF, THIS GUARANTY,
ANY OTHER FACILITY DOCUMENT OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY
OR THEREBY, ANY TRANSACTION HEREUNDER OR THEREUNDER OR THE USE OF PROCEEDS
THEREOF.

18.Intent.  The parties intend and agree that (i) this Guaranty, as it relates
to the Repurchase Agreement, is a security agreement and credit enhancement
related to a “repurchase agreement,” a “securities contract” and a “master
netting agreement” and as such, is also a “repurchase agreement,” a “securities
contract” and a “master netting agreement” and (ii) each of Buyer’s rights –
specifically, the termination, liquidation or acceleration or offset of net
termination values, payment amounts or other transfer obligations -- arising
under or in connection with this Guaranty, is, in each case, a contractual right
as such term is used in (x) Sections 741(7)(A), 101(47), 555, 559, and 362(b)(6)
and 362(b)(7) of the Bankruptcy Code when relating to a “securities contract” or
a “repurchase agreement” and (y) Sections 101(38A)(A), 561 and 362(b)(27) of the
Bankruptcy Code when relating to “a master netting agreement”.

[SIGNATURE PAGE FOLLOWS]

 

‑8‑

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has caused this Guaranty to be duly executed
and delivered by its duly authorized officer as of the date first above written.

 

PENNYMAC MORTGAGE INVESTMENT

TRUST, as Guarantor

 

 

 

 

By:

 

/s/ Pamela Marsh

 

 

Name: Pamela Marsh

 

 

Title: Managing Director, Treasurer

 

Signature Page to the Guaranty